DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 22 April 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Edward Kmett on 20 October 2021.
4.	The application has been amended as follows:

Claim 1 (Cancelled).

Claim 2 is amended as follows:
	The combustor liner of claim [1]31 wherein the dilution angle is greater than or equal to 30 degrees.

Claim 6 (Cancelled).

Claim 7 is amended as follows:
	The combustor liner of claim [1]31 wherein the opening shape is one of an oval shape, tear drop shape, race track shape, or airfoil shape.

Claim 8 is amended as follows:
The combustor liner of claim [1]31 wherein the combustion chamber extends along the longitudinal axis from a dome assembly defining a dome height.

Claim 23 (Cancelled).

Claim 24 is amended as follows:
	The combustor liner of claim [23]3 wherein the projection wall tapers from the trailing edge toward the leading edge such that the wall height at the leading edge is zero.

Claim 27 is amended as follows:
The combustor liner of claim 3 wherein he backside angle is equal to the dilution angle.

Claim 31 is amended as follows:
A combustor liner, the combustor liner comprising: 

wherein the outer surface is radially outward of the inner surface relative to the longitudinal axis; 
at least one dilution opening extending through the 
at least one backside device projection extending outward from the 

wherein the projection wall includes a base connected at the outer surface, a tip opposite the base, and a first side positioned facing the dilution opening, 
wherein the projection wall is configured to direct a flow of air into the dilution opening, wherein the base is disposed at a trailing edge of the dilution opening, and the projection wall is arranged such that the tip is disposed in an aft direction relative to the base, and 5Application No. 15/705,314Docket No.: 319547-US-1/146674.534616 Amendment Submitted With RCE 
wherein a portion of the outer surface of the 

Allowable Subject Matter
Claims 2, 3, 7-11, 21, 24, 27, 28 and 31-35 are allowed.


Reasons for Allowance
The closet prior art is Norgren (US 3,581,492). Norgren teaches a combustion liner with a dilution hole that is surrounded by a backside projection device that includes a projection wall. Norgren doesn’t teach or suggest “the projection wall includes a base connected at the outer surface, a tip opposite the base, and a first side positioned facing the dilution opening, wherein the projection wall is configured to direct a flow of air into the dilution opening, wherein the base is disposed at a trailing edge of the dilution opening, and the projection wall is arranged such that the tip is disposed in an aft direction relative to the base, and 5Application No. 15/705,314Docket No.: 319547-US-1/146674.534616 Amendment Submitted With RCEwherein a portion of the outer surface of the monolithic wall downstream of the trailing edge of the opening shape forms a backside angle with the first side of the projection wall along an entirety of the wall height that is an acute angle less than 90 degrees.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/D.P.O./
Examiner, Art Unit 3741     /TODD E MANAHAN/                                                         Supervisory Patent Examiner, Art Unit 3741